Citation Nr: 0213677	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-22 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sterility as a residual of mumps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In an unappealed January 1979 rating decision, the RO 
denied the veteran's claim for service connection for 
residuals of mumps.

3.  The evidence received since the RO's January 1979 denial 
of service connection for residuals of mumps is cumulative or 
redundant and is not, either by itself or in connection with 
other evidence of record, so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for sterility as a residual of mumps. 


CONCLUSION OF LAW

Evidence received since the January 1979 rating decision 
denying service connection for sterility as a residual of 
mumps is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim of entitlement to 
service connection for sterility as a residual of mumps which 
was denied by the RO in a January 1979 rating decision. 

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  These provisions pertain to 
claims to reopen based upon submission of new and material 
evidence, and apply to any claim for benefits received by VA 
on or after August 29, 2001, and thus do not apply in this 
case.  The remaining implementing regulations are applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).  VA 
has stated that the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board notes that the veteran's service medical records 
are not contained in the claims file.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO has attempted to secure the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) to include military hospital reports from the Surgeon 
General's Office (SGO).  In this regard, a response from the 
NPRC, dated in April 1989, reflects that a search for SGO 
reports was negative.  An additional response from NPRC in 
December 1999 reflects that there were no service medical or 
SGO reports available but that sick and morning reports for 
CO H 15th Infantry Regiment, dating from September 1, 1945 to 
January 1, 1946, had been sent.  A final undated response 
from NPRC reflects that under the heading of SGO records at 
NPRC was a statement that the SGO reports contain hospital 
admission abstracts from 1942-1945 and 1950-1954, and that 
patients with limited hospitalization during 1946-1949 would 
probably not be found in the file.  In addition, the RO 
requested that the veteran provide evidence of treatment in a 
German hospital during service.  The veteran did not respond 
to the RO's request.  

With respect to notice, in an August 2001 letter to the 
veteran, the RO informed the appellant of the notice and duty 
to assist requirements of the VCAA, informed him of the 
evidence needed to reopen his claim for service connection 
for sterility as a residual of mumps, and advised him of VA 
assistance in the development of his claim.  The veteran has 
been provided with the requirements of law with respect to 
this issue on appeal in the statement of the case and the 
supplemental statement of the case throughout the duration of 
the appeal.  The Board believes that it is clear that the VA 
duty to notify has been met.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet App. June 19, 2002).  


Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

In this case, in a January 1979 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of mumps.  No appeal was taken from 
that determination.  As such, it is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The January 1979 RO rating 
decision essentially denied the veteran's claim on the basis 
that there was no medical evidence establishing an 
etiological relationship between any residuals of mumps and 
the veteran's service. 

Evidence that was of record at the time of the RO's decision 
in January 1979 included Drivers Trip Ticket and P.M. Service 
Records, dated in March and April 1946, reflecting that the 
veteran had operated a motor vehicle; a June 1946 separation 
examination report which was negative for any history of 
clinical finding relating to any residuals of mumps; a May 
1978 report, submitted by J.C. M.D., wherein it was reported 
that the veteran's condom specimen was free of sperm; and 
statements, dated in September 1978, submitted by the 
veteran's sisters, wherein it was indicated that they 
remembered the veteran being hospitalized in Germany for 
mumps during service, that he had been unable to write and 
that a nurse had written a letter for him which was received 
by their mother in the latter part of 1945 or early 1946, 
that there had been a fire in the hospital in Germany and 
that the veteran stepped off a step, and that the "mumps 
fell on him."    

Evidence added to the record after the January 1979 rating 
decision includes a duplicate copy of a May 1978 medical 
report, submitted by J.C. M.D., reflecting that the veteran's 
condom specimen was free of sperm; morning and sick call 
records, dating from October 1944-September 1945, received by 
the RO in December 1999, reflecting that the veteran was seen 
in sick call on several occasions but the nature of the 
illness or disability or what treatment, if any, was provided 
was not recorded; and a statement, submitted by J. I., 
Colonel, Retired United States Army, dated in June 2001, 
containing a reference to a United States Army Hospital in 
Wurzburg, Germany.  However, there is no indication that the 
veteran was hospitalized at that facility for mumps.

Also added to the record after the RO's January 1979 rating 
decision are VA outpatient reports, dating from September 
1996-September 2002, reflecting that when the veteran was 
seen in November 2000, he gave a history of having developed 
mumps with swollen testicles and scrotum during service in 
1945.  The examiner noted that a May 1978 sperm report 
revealed that the veteran was sterile and that his 
testosterone level was low.  The veteran indicated that he 
had not had an erection for the previous thirteen years.  An 
assessment of erectile dysfunction with azoospermia secondary 
to testicular failure was recorded by the examiner.  It was 
also noted by the examiner that the veteran had low 
testosterone.  The veteran was to be scheduled for an urology 
consult.  When seen in December 2000, it was reported that 
the veteran was sterile, had erectile dysfunction, low 
testosterone, and had a history of "mumps" orchitis during 
service in 1945.  An assessment of erectile dysfunction-
vasculogenic was recorded by the examiner.  The examiner 
noted that the veteran had found out in 1968 that he was 
sterile by a semen test. 

Analysis

Evidence added to the record since the January 1979 rating 
decision includes VA medical evidence reflecting that the 
veteran continued to seek treatment for his erectile 
dysfunction and infertility.  While the evidence reflects 
that the veteran has a current diagnosis of erectile 
dysfunction, there is no competent medical evidence linking 
that diagnosis with mumps in service.  On the contrary, when 
seen by VA in December 2000, the veteran's erectile 
dysfunction was found to have been vasculogenic in origin, 
and in November 2000, was characterized as secondary to 
testicular failure, neither of which has been shown to be 
etiologically related to the onset of mumps in service.  In 
addition, none of the new evidence reflects that the veteran 
had mumps during his military service or that he received 
treatment for mumps at a hospital in Germany.  In light of 
the foregoing, the medical evidence added to the record is 
cumulative in nature and is not so significant by itself or 
in the context of the evidence previously of record that it 
must be considered to fairly decide the merits of the claim.  
The statements of the veteran and his sisters added to the 
record are to the effect that his current sterility is a 
result of mumps in service.  However, they are not competent 
to provide evidence requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Therefore, his statements are not so significant that they 
must be considered to fairly decide the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for sterility as a residual 
of mumps. 

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his sterility was a 
residual of mumps which had their onset during service.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for sterility as a residual of mumps is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

